 In the Matter of FORT HOWARD PAPER COMPANY, EMPLOYERandUNITEDPAPER WORKERS OF AMERICA, CIO, PETITIONERCase No.13M-R-32.-Decided,April,12,.1948Mr. O. S. Hoebreckx,of Milwaukee, Wis., for the Employer.Mr. John Gray,ofWest De Pere, Wis., andMr. Burt J. Mason,ofChicago, Ill., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at GreenBay,Wisconsin, on December 22, 1947, before Gustaf B. Erickson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Fort Howard Paper Company, a Wisconsin corporation, isengaged in the manufacture of toilet paper, paper towels, and papernapkins at its plant in Green Bay, Wisconsin, which is solely involvedin this proceeding.The principal raw material used by the Employeris cellulose.During the year 1946, the Employer used at this plantraw materials valued in excess of $3,000,000, of which over 80 percentwas shipped to its Green Bay, Wisconsin, plant from points outsidethe State of Wisconsin.During the same period, the Employer manu-factured products valued in excess of $6,000,000, of which 90 percentwas shipped from this plant to points outside the State of Wisconsin.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'Pursuant to the provisionsof Section3 (b) of the Act,the Board has delegated Itspowers in connectionwith this case to a three-man panel consisting of the undersignedBoard Members[ChairmanHerzog and Members Houston and Reynolds].77 N. L. It. B., No. 4.46 FORT HOWARD PAPER COMPANYII.THE ORGANIZATION INVOLVED47The Petitioneris a labor organization,affiliatedwith the Congressof Industrial Organizations,claiming to represent certain employeesof the Employer.III.TIIE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Employer moves to dismiss the petition upon the ground thatthe record does not indicate that there is any question concerning rep-resentation.The Employer contends that the Petitioner should havebeen required to introduce evidence into the record at the hearing toshow its representation interest.Inasmuch as the Board has repeat-edly held both before and after the enactment of the Labor Manage-ment Relations Act of 1947, that the Petitioner'sprima facieshowingof representation interest is solely a matter of administrative pro-cedure to be determined by the Board itself and not subject to inquiryat the hearing, we find no merit in this contention.2The Employer further contends that the petition should be dis-missed because it was filed prior to the enactment of the Labor Man-agement Relations Act of 1947 and does not now conform to the Board'spresent requirement that the petition shall contain the number of em-ployees in the alleged appropriate unit who have designated the Peti-tioner to act.The Board has held that procedural changes resultingfrom the amendments to the Act are not to be applied retroactively.Accordingly, we find that the Employer's contention is without merit.IV.TIIE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, thatall the production and maintenance employees at the Employer'sGreen Bay, Wisconsin, plant, excluding executives, assistants to ex-ecutives, professional employees, draftsmen, office and clerical em-ployees, laboratory employees, cafeteria employees, watchmen, plantguards, and supervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.2 SeeMatter of 0. D. Jennings & Company,68 N L R B. 516;Matterof MascotStoveCompany,75N L. R B 427. 48-DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Fort Howard Paper Company,Green Bay, Wisconsin, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the supervision and direction of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61and 203.62, of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by United Paper Workersof America, CIO, for the purpose of collective bargaining.